Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 1 of 14 Page ID #:1319




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         BEYOND BLOND                        CV 20-5581 DSF (GSJx)
         PRODUCTIONS, LLC,
               Plaintiff,                    Order GRANTING Defendants’
                                             Motion to Strike (Dkt. 71)
                       v.

         EDWARD HELDMAN III, et al.,
              Defendants.



           Defendants Edward Heldman III, ComedyMX, Inc., and
     ComedyMX, LLC move, under California’s anti-SLAPP statute, to
     strike the state law claims for tortious interference with existing and
     prospective economic advantage, trade libel, and unfair competition in
     the First Amended Complaint (FAC). Dkt. 71 (Mot.). Plaintiff Beyond
     Blond Productions, LLC opposes. Dkt. 77 (Opp’n).1 The Court deems
     this matter appropriate for decision without oral argument. See Fed.
     R. Civ. P. 78; Local Rule 7-15. For the reasons stated below, the Motion
     is GRANTED.




     1 Beyond Blond did not call into the meet and confer conference line
     Defendants organized after the parties exchanged emails regarding this
     Motion. Dkt. 71-1 ¶ 8. Local Rule 7-3 notes counsel should attempt to confer
     in person before filing a motion. That is not currently possible due to COVID-
     19, but counsel are required to confer, at least telephonically, and to make a
     good faith effort to resolve the issues before resorting to motion practice.
     Beyond Blond’s cursory email response, dkt. 71-1 Ex. H, was insufficient.
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 2 of 14 Page ID #:1320




                              I.   BACKGROUND

            Beyond Blond is a small business that “helps content owners
     leverage their music and video catalogs into new and different product
     offerings for digital distribution.” Dkt. 32 (FAC) ¶ 12. Beyond Blond
     also “acquires and purchases public domain videos and cartoon classics,
     makes compilations of same, and lists the works on video streaming
     platforms.” Id. ¶ 14. In late 2016 or early 2017, Beyond Blond
     acquired, digitized, and edited cartoon classics, including Bugs Bunny,
     Popeye, and Mighty Mouse. Id. ¶ 15. Defendants, similarly, “create
     compilations of cartoon classics and stream the same on video hosting
     platforms.” Id. ¶ 17. Heldman controls ComedyMX, LLC and is the
     president, secretary, treasurer, and director of ComedyMX, Inc. See id.
     ¶¶ 2-4.

            Between February 2017 and May 2019, Beyond Blond uploaded
     seven cartoon classic compilations to Amazon’s Prime Video Direct. See
     id. ¶ 15.2 On February 7, 2020, ComedyMX, LLC filed an application
     with the United States Patent & Trademark Office (USPTO) to
     trademark the phrase “CARTOON CLASSICS!” with its accompanying
     design. Dkt. 71-2 ¶ 2.3 On February 21, 2020, Defendants’ counsel
     submitted “a report of rights infringement to Amazon regarding
     cartoon compilation online stream-able videos uploaded to Amazon by
     Beyond Blond which prominently display ComedyMX, LLC’s Mark.”
     Id. ¶ 6; Ex. D.

           Defendants’ counsel claims the “trademark-based notice to
     Amazon” was “sent in anticipation of litigation if Beyond Blond did not
     cease and desist infringement of Comedy MX, LLC’s trademark rights.”

     2One video was removed for inappropriate conduct, which the Court does not
     address.
     3The mark was published for opposition on June 16, 2020, after which
     Beyond Blond initiated an opposition to the application. Id. ¶¶ 4-5. Beyond
     Blond moved to suspend the opposition pending the outcome of this action;
     the USPTO’s Trademark Trial and Appeal Board granted the motion on
     November 18, 2020. Id. ¶ 5.



                                          2
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 3 of 14 Page ID #:1321




     Id. ¶ 9. Amazon’s response, also sent on February 21, 2020, noted it
     could not take action because Defendants did not provide a valid
     registration number for their trademark and stated it “do[es] not
     enforce pending applications or expired IP rights.” Id. ¶ 8, Ex. F.

           On February 29, 2020, Heldman “sent a written letter as a
     takedown notice to Amazon’s email address not intended for takedown
     notices.” Dkt. 77-1 (Keshishian Decl.) ¶ 3, Ex. 1. The email was a self-
     described takedown notice under the Digital Millennium Copyright Act
     (DMCA) and claimed Beyond Blond was infringing Defendants’
     copyright and trademark. Id. Ex. 1. On March 20, 2020, Amazon
     removed Beyond Blond’s six cartoon classic videos based on Heldman’s
     takedown notice. Dkt. 77-2 (Justice Decl.) ¶ 2, Ex. A. On March 21,
     2020, Heldman emailed Warner Brothers’ inhouse counsel Barry Goold,
     stating: “I have a legal dispute with this person that concerns using one
     of my trademarks.” Keshishian Decl. Ex 2. Heldman wrote Beyond
     Blond used the Warner Brothers logo and “represents she handles
     distribution from you,” so he “figured [he] would see if it’s
     infringement.” Id.

            On March 26, 2020, Beyond Blond’s counsel requested the good
     faith basis for issuing the takedown notices from Defendants, FAC
     Ex. A, and Defendants’ counsel requested confirmation in writing by
     April 6 that Beyond Blond would “cease and desist all use of
     CARTOON CLASSICS and our client’s copyrighted design,” id. Ex. B.
     Defendants’ counsel further stated if Beyond Blond did not
     “immediately address our client’s concerns, we will pursue all available
     remedies. . . . The demands asserted herein are with full reservation of
     all rights and remedies that our client may possess.” Id.

           On March 30, 2020, Heldman sent another takedown notice to
     Amazon, containing nearly the same allegations as the earlier notice
     and identifying the same USPTO Application Number. Keshishian




                                         3
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 4 of 14 Page ID #:1322




     Decl. ¶ 6, Ex. 3.4 On March 31, 2020, Beyond Blond filed counter-
     notices requesting six of the videos be restored. FAC ¶ 27. On May 19,
     2020, Amazon rejected the appeal and informed Beyond Blond its
     videos would not be restored unless Heldman withdrew his
     infringement notices or a court ordered the videos be reinstated. Id.
     ¶ 28.

           Beyond Blond brought this action on June 23, 2020, asserting
     claims against Defendants for misrepresentation of copyright claims,
     17 U.S.C. § 512(f); declaration of copyright and trademark invalidity,
     unenforceability, and non-infringement; trademark invalidity,
     unenforceability, and non-infringement; tortious interference with
     existing and prospective economic advantage; trade libel/product
     disparagement; and California’s unfair competition law, Cal. Bus. &
     Prof. Code § 17200. Dkt. 1 at 1.

           The next day, Heldman emailed Amazon, following up on the
     takedown notice from March 30, 2020. Keshishian Decl. ¶ 7, Ex. 4.
     Heldman stated “Please note that Comedy MX has received notice
     today that your partner BB Productions has filed a frivolous lawsuit
     against Comedy MX. Dur [sic] to that basis Comedy MX is forced to
     aggressively defend its IP and further seek damages against BB
     Productions.” Id. Ex. 4.

            On July 13, 2020, Beyond Blond moved for a preliminary
     injunction. Dkt. 14. Two days later, Heldman emailed
     antipiracy@warnerbros.com stating Beyond Blond was “selling and
     profiting off of a copyrighted WB cartoon and passing it off as [public
     domain].” Keshishian Decl. ¶ 8, Ex. 5. Heldman then forwarded that
     email to Goold, stating: “Can’t you get this removed? I know for a fact
     she claims this is PD. I also am 99.9% confident she didn’t license this
     one from studios.” Id. Beyond Blond claims this cartoon had already



     4The Court is unclear when Amazon reinstated the videos after the March
     20, 2020 removal of the videos and how Defendants effectively got the videos
     removed with only pending trademark status.



                                           4
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 5 of 14 Page ID #:1323




     been removed in 2017 by Amazon due to offensive content. Justice
     Decl. ¶ 4, Ex. B.

            On August 14, 2020, the Court granted Beyond Blond’s request
     for a preliminary injunction. Dkt. 25 (PI). The preliminary injunction
     instructed Defendants to withdraw their takedown notices for seven of
     Beyond Blond’s videos. Id. at 19-20. It further stated Defendants were
     enjoined from “issuing takedown notices concerning the seven videos
     described above or otherwise notifying Amazon that Defendants have
     copyrights or trademarks in the videos offered for sale by Plaintiff and
     that Plaintiff’s sales violate those copyrights or trademarks.” Id. at 20.

           Defendants withdrew their takedown notices from Amazon on
     August 28, 2020. Keshishian Decl. ¶ 10, Ex. 6. The same day,
     Heldman again emailed Goold, asking who handles Amazon takedown
     notices and stating two of Beyond Blond’s cartoons contained Warner
     Brothers copyrighted cartoons. Id. ¶ 11, Ex. 7. Warner Brothers sent
     takedown notices to Amazon for three videos on September 1, 2020.
     Justice Decl. ¶ 5, Exs. C-E. Heldman again emailed Goold on
     September 4, 2020, stating he noticed three of Beyond Blond’s videos
     were down and asking if he could confirm they were Warner Brothers’
     copyrighted content. Keshishian Decl. ¶ 12, Ex. 8. Heldman stated he
     “know[s] this [lawsuit] doesn’t directly concern WB,” but he did not
     think he should have to pay damages to Beyond Blond if the videos
     contained copyrighted material. Id.

           Based on the Warner Brothers’ takedown notices issued before
     Amazon had processed Defendants’ takedown withdrawals, Amazon
     suspended Beyond Blond’s account on September 14, 2020, stating:
     “This is the second time you have been suspended. The third time,
     your account will be terminated.” Justice Decl. ¶ 6, Ex. F.

                          II.    LEGAL STANDARD

            Anti-SLAPP motions are subject to a two-step analysis with
     shifting burdens. First, the moving Defendants must make a prima
     facie showing that Beyond Blond’s claims arise from an “act in
     furtherance of [their] right of petition or free speech.” Cal. Civ. Proc.


                                          5
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 6 of 14 Page ID #:1324




     Code § 425.16(e); Mindys Cosmetics, Inc. v. Dakar, 611 F.3d 590, 595
     (9th Cir. 2010). Defendants must meet their burden by demonstrating
     that the act underlying the challenged claims fits into one of the four
     categories of California Code of Civil Procedure section 425.16(e).

             If Defendants make this prima facie showing, the burden shifts to
     Beyond Blond to demonstrate “a probability of prevailing on the
     challenged claims.” Mindys Cosmetics, 611 F.3d at 595 (quoting Vess
     v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1110 (9th Cir. 2003)). “Only a
     cause of action that satisfies both prongs of the anti-SLAPP statute –
     i.e., that arises from protected speech or petitioning and lacks even
     minimal merit – is a SLAPP, subject to being stricken under the
     statute.” Oasis W. Realty, LLC v. Goldman, 51 Cal. 4th 811, 820 (2011)
     (quoting Navellier v. Sletten, 29 Cal. 4th 82, 89 (2002)).

                            III.   DISCUSSION

        A. Evidentiary Objections

           Defendants object to Beyond Blond’s evidence submitted with its
     opposition, including portions of Milord A. Keshishian’s declaration and
     accompanying exhibits and portions of Michelle Justice’s declaration
     and accompanying exhibits. Dkt. 78-3. Defendants take issue with
     portions of the declarations that allegedly assert legal conclusions and
     are improper opinion testimony. The Court has not relied on the
     declarations but has instead analyzed the underlying exhibits.
     Defendants also object to some evidence as irrelevant and one
     statement as confusing. See e.g. id. at 10 (asserting the statement “[a]s
     a result, the Beyond Blond’s Amazon account was suspended for weeks”
     was irrelevant and confusing because “weeks” was not quantified). The
     Court has not considered facts that are irrelevant and did not rely on
     the suspension of Beyond Blond’s account for any issue in this Order.

           Defendants object to certain documents, asserting Keshishian
     and Justice lack personal knowledge, the document lacks a proper
     foundation, the document contains hearsay, or the document has not
     been properly authenticated. But “evidence may be considered at the
     anti-SLAPP motion stage if it is reasonably possible the evidence set


                                         6
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 7 of 14 Page ID #:1325




     out in supporting affidavits, declarations or their equivalent will be
     admissible at trial.” Sweetwater Union High Sch. Dist. v. Gilbane
     Bldg. Co., 6 Cal. 5th 931, 947 (2019) (emphasis added). All of the
     documents here could be authenticated by Amazon custodians, are
     admissible as statements by a party opponent, or are admissible in the
     form of testimony from a witness. Defendants have pointed to no
     evidence that could not meet the required standard. The Court
     overrules Defendants’ objections.

        B. First Prong: Arising from a Protected Activity

           “The California Court of Appeal has interpreted the anti-SLAPP
     statute’s ‘arising from’ language to mean that a claim is based on
     whatever conduct constitutes the ‘specific act[ ] of wrongdoing’ that
     gives rise to the claim.” Jordan-Benel v. Universal City Studios, Inc.,
     859 F.3d 1184, 1190 (9th Cir. 2017) (alteration in original) (quoting
     Peregrine Funding, Inc. v. Sheppard Mullin Richter & Hampton LLP,
     133 Cal. App. 4th 658, 671 (2005)). “Put another way, a court focuses
     its anti-SLAPP analysis on the specific conduct that the claim is
     challenging.” Id. (citing Wang v. Wal-Mart Real Estate Bus. Tr., 153
     Cal. App. 4th 790, 809 (2007)).

        1. The Gravamen of Beyond Blond’s Claims

           To determine the gravamen of Beyond Blond’s claims, the Court
     “must examine the allegedly wrongful conduct itself, without particular
     heed to the form of action within which it has been framed.” Peregrine
     Funding, 133 Cal. App. 4th at 671. “The first prong of the anti-SLAPP
     analysis involves two related inquiries: (1) whether the Complaint
     alleges activity protected by section 425.16 and (2) whether the cause or
     causes of action alleged arise from those activities.” Contreras v.
     Dowling, 5 Cal. App. 5th 394, 408 (2016). In making this
     determination, “the court is not limited to examining the allegations of
     the complaint alone but rather considers the pleadings and the factual
     material submitted in connection with the special motion to strike.” Id.

          The Court finds the gravamen of Beyond Blond’s claims is that
     Defendants allegedly falsely represented to others that Beyond Blond


                                        7
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 8 of 14 Page ID #:1326




     infringed their copyright and trademark, leading to the suspension of
     Beyond Blond’s Amazon account. This occurred through
     communications to two main parties: takedown notices issued to
     Amazon, FAC ¶ 18, and emails sent to Warner Brothers, who then
     contacted Amazon, Opp’n at 15. There are other actions that occurred,
     such as Defendants’ filing of a trademark application, but the Court
     focuses on these two sets of communications for the state law claims as
     the apparent “direct and proximate cause of damage to Beyond Blond
     because Amazon relied on those bad faith notices and disabled Beyond
     Blond’s seven videos and, on information and belief, issued strikes
     against Beyond Blond’s account.” FAC ¶ 33.

           Having identified the underlying activities, the Court must
     decide whether the activities are protected under the anti-SLAPP
     statute. Defendants contend the communications to Amazon and
     Warner Brothers are protected under the second prong of section
     425.16(e).

        2. Protected Activity Made in Connection With an Issue Under
           Review by a Judicial Body

            Protected activity includes statements or writings “made in
     connection with an issue under consideration or review by a . . . judicial
     body.” Cal. Civ. Proc. Code § 425.16(e)(2). “[A] statement is ‘in
     connection with’ litigation under section 425.16, subdivision (e)(2) if it
     relates to the substantive issues in the litigation and is directed to
     persons having some interest in the litigation.” Neville v. Chudacoff,
     160 Cal. App. 4th 1255, 1266 (2008). This includes statements made to
     “persons who are not parties or potential parties to litigation, provided
     such statements are made ‘in connection with’ pending or anticipated
     litigation.” Id. at 1270.

            In determining whether speech is protected, courts look to the
     litigation privilege as an aid in construing the scope of section
     425.16(e)(2) because “the two statutes serve similar policy
     interests.” Id. at 1263. The litigation privilege attaches to prelitigation
     statements when “imminent access to the courts is seriously



                                          8
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 9 of 14 Page ID #:1327




     proposed by a party in good faith for the purpose of resolving a dispute,
     and not when a threat of litigation is made merely as a means of
     obtaining a settlement.” Edwards v. Centex Real Estate Corp., 53 Cal.
     App. 4th 15, 36 (1997). Statements are not privileged if a party cannot
     establish “anything more than the mere possibility that [a party] might
     consider litigation.” Id. at 39.

        3. Communication with Amazon

           Beyond Blond argues Defendants’ communications with Amazon
     are not protected because (1) litigation was not seriously proposed by
     Defendants, demonstrated by the fact Defendants did not sue for
     months and (2) Defendants informed Amazon it was “forced to
     aggressively defend its IP” after being sued by Beyond Blond. Opp’n at
     8-9.

           Several district courts have addressed statements made to
     Amazon or similar platforms with allegations of infringement in the
     anti-SLAPP context. In TP Link USA Corp. v. Careful Shopper LLC,
     No. 8:19-cv-00082-JLS (KES), 2020 WL 3063956, at *1 (C.D. Cal. Mar.
     23, 2020), reconsideration denied, No. 8:19-cv-00082-JLS (KES), 2020
     WL 4353678 (C.D. Cal. June 30, 2020), TP Link sent a notice of
     infringement to Amazon relating to allegedly counterfeit TP Link
     branded products that Careful Shopper, a third-party seller, was
     selling on the platform. Amazon removed Careful Shopper’s products
     from the platform and Careful Shopper claimed the reporting was
     “malicious” and “intentional.” Id. at *2.

            In looking to other district court decisions such as Sparrow LLC
     v. Lora, No. 2:14-cv-1188-MWF (JCX), 2014 WL 12573525, at *1 (C.D.
     Cal. Dec. 4, 2014) and Fitbit, Inc. v. Laguna 2, LLC, No. 17-cv-00079-
     EMC, 2018 WL 306724, at *1 (N.D. Cal. Jan. 5, 2018), the court in TP
     Link found the notices were covered by the litigation privilege because
     the “communications are related to the substantive issues of this
     litigation, and . . . the thrust or gravamen of Defendant’s counterclaims
     [was] litigation conduct falling within the anti-SLAPP statute.” Id. at
     *7. The court held “the communications were clearly made to a party



                                         9
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 10 of 14 Page ID #:1328




      with an interest in this litigation, as this dispute concerns the propriety
      of activity that Amazon facilitates on its amazon.com marketplace
      platform.” Id.

            In Thimes Sols. Inc. v. TP Link USA Corp., No. CV 19-10374 PA
      (EX), 2020 WL 4353681, at *1 (C.D. Cal. June 8, 2020), TP Link again
      submitted written complaints to Amazon, alleging Thimes Solutions
      had infringed its intellectual property. The court found the complaints
      to Amazon constituted prelitigation communications, stating “[t]he
      essence of Plaintiff’s claims is that Defendants wrongly complained to
      Amazon that Plaintiff was selling counterfeit TP Link products,” so the
      substance of the complaint “unequivocally related to the substantive
      issues of [that] litigation.” Id. at *6. The court further held
      “Defendants directed their communications to Amazon, who is a party
      with an interest in this litigation because this case concerns activity
      that Amazon facilitates on its marketplace platform.” Id.

             The Court finds the reasoning of these decisions is applicable and
      dictates the same result here. The notices to Amazon are the basis of
      the state law claims in this litigation. See FAC ¶ 33 (“Defendants’
      misconduct in their false and baseless takedown notices are a direct
      and proximate cause of damage to Beyond Blond because Amazon
      relied on those bad faith notices and disabled Beyond Blond’s seven
      videos and, on information and belief, issued strikes against Beyond
      Blond’s account.”). Amazon has an interest in this litigation “because
      this case concerns activity that Amazon facilitates on its marketplace
      platform.” Thimes Sols. Inc., 2020 WL 4353681, at *6. Defendants’
      submission of takedown notices is therefore protected prelitigation
      activity.

             Beyond Blond argues Defendants did not seriously consider
      litigation because they did not file suit within several months of filing
      the takedown notice. Opp’n at 8-9. But Defendants’ counsel responded
      to Beyond Blond’s counsel the same day counsel reached out regarding
      the takedown notices, stating “Should BB Productions not immediately
      address our client’s concerns, we will pursue all available remedies. . . .




                                          10
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 11 of 14 Page ID #:1329




      The demands asserted herein are with full reservation of all rights and
      remedies that our client may possess.” FAC Ex. B.

             Although Defendants did not immediately sue after April 6, 2020,
      when counsel requested confirmation that Beyond Blond would stop
      using “CARTOON CLASSICS and our client’s copyrighted design,” id.,
      Defendants were still engaged in the appeals process with Amazon,
      which was not resolved until May 19, 2020. Id. ¶ 28. Beyond Blond
      brought suit about a month later, and Defendants promptly
      counterclaimed after the resolution of their motion to dismiss. Dkt. 35.
      The communications in this case demonstrate Defendants contacted
      Amazon in good faith contemplation of litigation. Visto Corp. v. Sproqit
      Techs., Inc., 360 F. Supp. 2d 1064, 1068-69 (N.D. Cal. 2005) (“It is
      the contemplation of litigation that must be in good faith, not the
      merits of the actual litigation itself that animates the litigation
      privilege.”).

         Beyond Blond argues Defendants issued the takedown notices in
      bad faith, Opp’n at 1, but this does not change the analysis.
      California’s litigation privilege is an “absolute” privilege and is not
      subject to qualification based on the subjective motives of a party.
      Silberg v. Anderson, 50 Cal. 3d 205, 215 (1990), as modified (Mar. 12,
      1990); Mansell v. Otto, 108 Cal. App. 4th 265, n.47 (2003) (“[T]he
      presence or absence of malice or good or bad faith is irrelevant to the
      inquiry whether the litigation privilege is applicable.”).

         4. Communication with Warner Brothers

             Beyond Blond claims Heldman’s communications with Warner
      Brothers are not protected because (1) the litigation privilege “does not
      apply where publication is to persons in no way connected with the
      proceeding” and (2) the communications involved issues unrelated to
      this lawsuit. Opp’n at 15. The litigation privilege does not apply if the
      communication is made with one “in no way connected with the
      proceeding.” Susan A. v. County of Sonoma, 2 Cal. App. 4th 88, 93-94
      (1991) (quoting Financial Corp. of Am. v. Wilburn, 189 Cal. App. 3d
      764, 778 (1987)). The privilege “will thus extend to non-litigants only if



                                          11
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 12 of 14 Page ID #:1330




      they possess a ‘substantial interest in the outcome of the litigation,’
      making them ‘authorized participants’ for purposes of the litigation
      privilege.” Env’t Furniture Inc. v. Bina, No. CV 09-7978 PSG (JCX),
      2010 WL 11549403, at *8 (C.D. Cal. Aug. 10, 2010).

             In Neville, 160 Cal. App. 4th at 1259, an employer fired an
      employee after discovering the employee had been misappropriating
      customer lists and stealing customers. The employer sent a letter to its
      customers warning them of the employee’s conduct. Id. at 1260. The
      employer then sued the employee. Id. The employee counterclaimed
      for defamation and joined the employer’s attorney, who had drafted the
      letter, as a defendant. Id. The employer’s attorney moved to strike the
      defamation claim under the anti-SLAPP statute, arguing his speech
      was protected. Id. at 1261. The Court of Appeal agreed, stating the
      litigation privilege “has been held to protect statements to persons who
      are not parties or potential parties to litigation, provided such
      statements are made ‘in connection with’ pending or anticipated
      litigation.” Id. at 1270.

            The statements made to Warner Brothers were similarly “in
      connection with” the anticipated litigation within the scope of section
      425.16(e)(2). The communications to Warner Brothers concerned its
      own copyright, not whether Beyond Blond infringed Defendants’
      copyright or trademarks. Heldman explained in a follow up email to
      Goold that he was interested in discovering if Beyond Blond was
      infringing Warner Brothers’ copyright because “it gives me further
      argument for my ‘good faith’ belief w/ 512(f).” This demonstrates
      Heldman reached out to Warner Brothers to clarifying issues connected
      with this litigation.

             Further, Warner Brothers has an interest in the outcome of this
      litigation. Env’t Furniture Inc., 2010 WL 11549403, at *8. Although
      Warner Brothers has no interest in whether Beyond Blond did or did
      not infringe Defendants’ intellectual property, the resolution of those
      issues also involves whether Beyond Blond’s videos were in the public
      domain, which necessarily includes whether Warner Brothers had an
      existing copyright for the footage. See FAC ¶ 19 (“The takedown


                                          12
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 13 of 14 Page ID #:1331




      notices were objectively and subjectively meritless and in bad faith
      because the cartoon classics videos were obtained from the public
      domain and could not have infringed Defendants’ copyrights as they
      were independently compiled.”). The communications were made to a
      party with an interest in the litigation and were connected to the issues
      in the litigation, and therefore are privileged.

         C. Second Prong: Probability of Prevailing on the Merits

             Because the challenged communications are sufficiently related
      to this litigation and were made to parties with an interest in the
      litigation, they are within the coverage of California’s litigation
      privilege. See Fitbit, 2018 WL 306724, at *9 (applying the litigation
      privilege to strike similar counterclaims arising out of pre-litigation
      communications); Visto Corp., 360 F. Supp. 2d at 1068-73 (same);
      Microsoft Corp. v. M. Media, No. CV-17-347-MWF (AJWx), 2018 WL
      5094969, at *7 (C.D. Cal. Mar. 13, 2018) (collecting cases) (noting the
      litigation privilege frequently encompasses communications found
      within the scope of § 425.16). And the litigation privilege is intended to
      protect the sort of communication at issue here, the reporting of
      suspected wrongdoing to a party capable of halting or remedying it.
      See Kashian v. Harriman, 98 Cal. App. 4th 899, 926 (2002).

             Ordinarily, granting a motion to strike claims from a pleading
      without granting leave to amend would “directly collide with Fed. R.
      Civ. P. 15(a)’s policy favoring liberal amendment.” Verizon Delaware,
      Inc. v. Covad Commc’ns Co., 377 F.3d 1081, 1091 (9th Cir. 2004). But
      “[a]bsent pleading entirely new [claims] premised on entirely different
      allegations, [Beyond Blond] cannot possibly remedy [its] claims.”
      Microsoft Corp., 2018 WL 5094969, at *7; see also Grant & Eisenhofer,
      P.A. v. Brown, No. CV175968PSGPJWX, 2017 WL 6343506, at *9 (C.D.
      Cal. Dec. 6, 2017) (declining to grant leave to amend where claims were
      not dismissed due to inadequate pleading, but instead were “stricken
      pursuant to the anti–SLAPP statute because the underlying conduct
      [was] both protected activity and subject to California’s litigation
      privilege.).




                                          13
Case 2:20-cv-05581-DSF-GJS Document 80 Filed 02/08/21 Page 14 of 14 Page ID #:1332
